Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Whit Scott on June 30th, 2022.
The application has been amended as follows: 
In claim 1 line 7, replace “an” with “the” after “from”, and replace “an” with “the” after “to”.
In claim 1 line 25, replace “to expansion” with “in a radial dimension to that” after “limited”.
In claim 1 line 26, delete “in a radial direction thereof” after “covers”.
In claim 1 line 29, delete “in a manner of satellites” after “aircraft”.
In claim 12 line 7, replace “an” with “the” after “from”, and replace “an” with “the” after “to”.
In claim 12 line 2, replace “an” with “the” after “fuselage of”.
In claim 12 line 25, replace “to expansion” with “in a radial dimension to that” after “limited”.
In claim 12 line 26, delete “in a radial direction thereof” after “covers”.
In claim 12 line 29, delete “in a manner of satellites” after “aircraft”.
REASONS FOR ALLOWANCE
Claims 1 and 12 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed June 9th, 2022 are persuasive.
Claims 3-4, 6-11 and 15-16 are allowable due to their dependency on claim 1.
Claims 13-14 are allowable due to their dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647